OPINION
By STEVENS, J.
It is not the province of this or other courts inferior to the court of last resort of this state to overrule the decisions of said court; and finding that the judgment of the- trial court in this case is clearly contrary to the principles of law announced by the court of last resort of this state in the cases of Kanaga v Taylor, 7 Oh St 134, and Cleveland Auto Top & Trimming Co. v American Finance Co., 124 Oh St 169, and other cases applying the principles of said cases; the judgment herein is reversed, on the ground that it is contrary to law; and inasmuch as the cause was subjnitted upon an agreed statement of facts and presents only a question of law, it is our duty to render the judgment which the trial court should have rendered, and accordingly a journal entry may be prepared reversing said judgment and finding that plaintiff’s lien upon the property in question is prior to the lien of the defendant, International Harvester Company of America; and the common debtor of both of said parties having filed an answer admitting all of the allegations of plaintiff’s petition, said cause is remanded to the Court of Common Pleas, with instructions to enter a decree of foreclosure, as prayed for in plaintiff’s petition, and fix the priorities of liens in accordance with the finding and judgment of this court, and for such further proceedings as are authorized by law.
WASHBURN, PJ, and FUNK, J, concur in judgment.